     Case 1:19-cv-00163 ECF No. 1-1 filed 03/01/19 PageID.9 Page 1 of 15




                   UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF MICHIGAN

SHEILA WHITE,
                                       Case No.:
     Plaintiff,
                                       Judge
v.
                                       Magistrate Judge
EQUIFAX INFORMATION
SERVICES LLC, et al,

     Defendants.

Credit Repair Lawyers of America       Clark Hill PLC
Gary D. Nitzkin (P41155)               Jordan S. Bolton (P66309)
22142 West Nine Mile Road              151 S. Old Woodward Ave., Suite 200
Southfield, MI 48033                   Birmingham, MI 48009
(248) 353-2882                         (248) 988-1839
Email: gary@crlam.com                  Email: JBolton@clarkhill.com
Attorneys for Plaintiff                Attorneys for Equifax Information
                                       Services LLC



                           EXHIBIT A
                  Case 1:19-cv-00163 ECF No. 1-1 filed 03/01/19 PageID.10 Page 2 of 15

                                                                    Original - Court                                        2nd copy - Plaintiff
  Appreved, JCAO                                                    1st copy - Defendant                                    3rd copy - Return

         STATE ®F RAICtiIGAN                                                                                                    CASE NO.
                         JUDICIAL ®ISTRICT
                                                                       S41ilA11lPONS                                                 ~
                         JUDICIAL CIRCUIT
                         COUNTI( PRO®ATE                                                                           ~           ~               l
                                                                                                                                                     ~C__
Court address                                                                                                                             Court telephone no.
 ! 50 E. Crosstown Pkwry. Kalamazoo, MI 49001                                                                                            (269) 384-8171
;Plaintiff's name(s), address(es), and telephone no(s).                                             name(s), address(es), and telephone

; 5hcila White                                                                           Eqtufax Information Services, LLC
; c/o CREDIT REPAIR LAWYERS OF AMERICA                                                   601 Abbot Rd. East Lansing, MI 48823
  22142 W. Vine :vlile Rd.                                                    V
! iouthfield, MI 48033                                                                   W ebbank
(248)353-2882                                                                            RA: George Sutton 170 South Main, Ste. 1500
Piair.iiff's attomey, bar no., address, and telephone no.                                Salt Lake City, UT 84101
, Gary L. Nitzkin P41155
                                                                                         Wells Fargo Bank, N.A.
  CI:FUIT REPAIR LAV4'YERS OF AMERICA
                                                                                         RA.: Corporation Service Compar.y
  22 i42 W. Nine Mile Rd.                                                                2338W. Royal Palm Rd., Ste- J Phoenix, AZ 85021
  Southflcid..Ml 48033
  248) 353-2882
 instructions: Check the items below that apply to you and provide any required information. Submit this form to the court clerk
 along with your complaint and, if necessary, a case inventory addendum (form AAC 21). The summons section will be compieted
 by the court clerk.

 Domestic Relations Case
 ~ There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the famify or
    family members of the person(s) who are the subject of the complaint.
 ❑ There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving
   the family or family members of the person(s) who are the subject of the complaint. Attached is a completed case inventory
    (form MC 21) listing those cases.
 ~ It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving •
    the family or family members of the person(s) who are the subject of the complaint.

 Civil Case
 — This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035.
 ~l There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the
    complaint.
 ~ A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has

    been previously filed in ❑ this court,                ❑                                                                                        Court, where

    it was given case number                                            and assigned to Judge

    The action ❑ remains ❑ is no longer pend'sng.

 Summons section completed by court clerk.


 NOTICE TO THE DEFEN®ANT: ln the name of the people of the State of Michigan you are notified:
 1. You are being sued.
 2. YOU HAVE 21 OAYS after receiving this summons and a copy of the complaint to ffile a written ansvaer with the court and
    serve a copy on the other party or taEte other lawfuil action tnrith the court (28 days if you were served by mail or you were
     served outside this state).
 3. If you do not answer or take other action within the time allowed, judgment may be entered against you for the relief
    demanded in the complaint.
 4. If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter
     to help you fu11y participate in court proceedings, please contact the court immediately to make arrangements.

 fssue dat                            Ecpiration ate"       gd p~          Court clerk                                               ~~ I y,lA'S
                                                                                                                              t r        L.r~ i v
 •This surhmons ts inva id unless served on or betore its expfration date. rhis document must be sealed by the seal of the court.
Mc o1 (8118) SLIhflRliONS                                                                              MCR 1.109(D), MCR 2.102(B), MCR 2.104, MCR 2.105
     Case 1:19-cv-00163 ECF No. 1-1 filed 03/01/19 PageID.11 Page 3 of 15




                           STATE OF MICHIGAN
                       IN THE 8-1 s'DISTRICT COURT

SHEILA WHITE,
     Plaintiff,
V.


EQUIFAX INFORMATION SERVICES, LLC,
a Georgia limited liability company,
WELLS FARGO BANK, N.A.,
a foreign corporation, and
WEBEANK;
a foreign corporation,
       Defendants.
                                            /
GARY D. NITZKIN (P41155)
CARL SCHWARTZ (P70335)
CREDIT REPAIR LAWYERS OF AMERICA
Attorneys for Plaintiff
22142 West Nine Mile Road
Southfield, NII 48033
Phone (248) 353-2882
Fax (248) 353-4840
Email — gary@crlam.com
                                            /


                     C®MPLAIN'iC ANY) .IIJI2Y DEMA.NI)

       NOW COIVIES THE PI.,AINTIFE, SHEILA WI-II'I'E, TIIROLTGH

COIJNSEI.,, CREDY'I' IZEI'AIIZ IIAWYEItS OF AMERICA, BY GAI2Y D.

NITZKII®T, and for her Complaint against the Defendants, plead as follows:

                                    ~




                                        1
Case 1:19-cv-00163 ECF No. 1-1 filed 03/01/19 PageID.12 Page 4 of 15




1. The transactions and occurrences which give rise to this action occurred in

   City of Kalamazoo, Kalamazoo County, Michigan.

2. Venue is proper in 8-15` District Court in Kalamazoo County, Michigan as

   the actions and occurrences recited herein occurred in City of Kalamazoo, in

   Kalamazoo County, Michigan.

3. The amount in controversy is less than twenty five thousand dollars

   ($25,000.00) exclusive of costs, interest and attorney's fees.



                                  PAR'TIES
4. Plaintiff is a natural person residing in City of Kalamazoo, Kalamazoo

   County, Niichiga.n.

5. The Defendants to this lawsuit are:

      a. Equifax Information Services, LLC ("Equifax") is a Georgia limited

          liability company that conducts business in the State of Mlichigan;

      b. dUells Eargo Bank, N.A. ("Wells Fargo") is a foreign corporation that

          conducts business in the State of Michig,an; and

       c. WebBanlc Corporation ("WebBank") is a foreign corporation that

          maintains its principal office in Utah.




                                         2
Case 1:19-cv-00163 ECF No. 1-1 filed 03/01/19 PageID.13 Page 5 of 15




                          GENEItAL AL,LEGA'I'I®1lTS

6. Wells Fargo and WebBank ("Furnishers") are inaccurately reporting their

   Tradelines ("Errant Tradelines") on Plaintiff s Equifax credit disclosure with

   an erroneous scheduled monthly payment.

7. Specifically, Wells Fargo is inaccurately reporting its tradeline with a

   monthly payment of $3,404. Wells Fargo is reporting this same amount for

   the balance and past due amount.

8. WebBank is inaccurately reporting its tradeline with a monthly payment of

   $29.

9. The Errant Tradelines should be reported by the Furnishers with a monthly

   payment of $0.

lO.The accounts reflected by the Errant Tradelines are charged off and closed.

   Wells Fargo and WebBank accelerated the payment schedule and closed the

   accounts. Plaintiff no longer has an obligation to make monthly payments.

1 l.®n August 27, 2018, Plaintiff obtained her Equifax and Trans Union credit

   disclosures. While reviewing the credit disclosures, she noticed the Errant

   Tradelines reporting inaccurately with an erroneous monthly payment.

12.On or about September 13, 2018, Plaintiff submitted letters to Equifax and

   Trans Union disputing the Errant Tradelines.
Case 1:19-cv-00163 ECF No. 1-1 filed 03/01/19 PageID.14 Page 6 of 15




13.In her dispute letters, Plaintiff explained that the accounts reflected by the

   Errant Tradelines were charged off and she no longer has a.n obligation to

   make monthly payments.

14.She asked Equifax and Trans Union to report the Errant Tradelines with a         'i

   monthly payment of $0.

15.F,quifax and Trans Uiiion forwarded Plaintiff's consumer dispute to the

   Furnishers.

16.Plaintiff had not received Equifax's investigation results. Therefore, on

   November 12, 2018, Plaintiff obtained his Equifax credit disclosure which

   showed that Equifax and the Furnishers failed or refused to report the Errant

   Tradelines with a monthly payment of $0.

17.As a direct and proximate cause of the Defendants' negligent and/or willful

   failure to comply with the Fair Credit Reporting Act, 15 U.S.C. § 1681 et

   seq., Plaintiff has suffered credit and emotional damages. Plaintiff has also

   experienced undue stress and anxiety due to Defendants' failure to correct

   the errors in her credit file or improve her financial situation by obtaining

    new or more favorable credit terms as a result of the Defendants' violations

    of the FCRA.




                                        4
Case 1:19-cv-00163 ECF No. 1-1 filed 03/01/19 PageID.15 Page 7 of 15




                                   C®U1VT I

NEGLIGENT VI®LA7I'I®N ®F THE FAII2 CREDIT I2EP®RTING ACT
                    BY WELLS FARG®

18.Plaintiff realleges the above paragraphs as if recited verbatim.

19.After being informed by Equifax of Plaintiff's consumer dispute to the

   Errant Tradeline, Wells Fargo negligently failed to conduct a proper

   investigation of Plaintiff's dispute as required by 15 USC 1681s-2(b).

20.Wells Fargo negligently failed to review all relevant information available to

   it and provided by Equifax in conducting its reinvestigation as required by

    15 USC 1681 s-2(b). Specifically, it failed to direct Equifax to report the

    Errant Tradeline with a monthly payment of $0.

21.The Errant Tradeline is inaccurate and creating a misleading impression on

    Plaintiff's consumer credit file with Equifax to which it is reporting such

    tradeline.

 22.As a direct and proximate cause of Wells Fargo negligent failure to perform

    its duties under the FCItA, Plaintiff has suffered damages, mental anguish,

    suffering, humiliation and embarrassment.

 23.VUells Fargo is liable to Plaintiff by reason of its violations of the FCRA in

    an amount to be determined by the trier of fact together with reasonable

    attorneys' fees pursuant to 15 USC 1681o.

                                        5
   Case 1:19-cv-00163 ECF No. 1-1 filed 03/01/19 PageID.16 Page 8 of 15




   24.Plaintiff has a private right of action to assert claims against Wells Fargo

      arising under 15 USC 1681s-2(b).



      WHLREF®RE, PLAIN'I'gFF PItAYS that this court grant her a judgment

against the Defendant Wells Fargo for damages, costs, interest and attorneys' fees

in the amount of less than twenty-f ve thotisand dollars ($25,000.00) exclusive of

costs, interest and attorney's fees.

                                       C®iJNT II

    WILLFIJL VI®LATg®N ®F B'HE FE1II2 CREI)I'I' RIEP®I2TING ACT
                      BY WELLS FARG®

   25.Plaintiff realleges the above paragraphs as if recited verbatim.

   26.After being informed by Equifax that Plaintiff disputed the accuracy of the

       information it was providing, Wells Fargo willfully failed to conduct a

       proper reinvestigation of Plaintiff's dispute.

   27. Wells Fargo willfully failed to review all relevant information available to it

       and provided by Equifax as required by 15 USC 1681 s-2(b).

   28.As a direct and proximate cause of Welis Fargo willful failure to perform its

       respective duties under the FC1ZA, Plaintiff has suffered damages, mental

       anguish, suffering, humiliation and embarrassment.



                                           0
   Case 1:19-cv-00163 ECF No. 1-1 filed 03/01/19 PageID.17 Page 9 of 15




  29. Wells Fargo is liable to Plaintiff for either statutory damages or actual

      damages he has sustained by reason of its violations of the FCRA in an

      amount to be determined by the trier of fact, together with an award of

      punitive damages in the amount to be determined by the trier of fact, as well

      as for reasonable attorneys' fees and she may recover therefore pursuant to

      15 USC 1681n.



      WIiEREFOIIE, JPLAIIN'I'IFF PRAYS that this court grant her a judgment

against Wells Fargo for the greater of statutory or actual damages, plus punitive

damages, along with costs, interest and attorneys' fees in the amount of less than

twenty-five thousand dollars ($25,000.00) exclusive of costs, interest and

attorney's fees.


                                    COgJN'T III

  NEGLIGEN'I' VIOI.A'II"IOl?+F OF TI'IE FAIlt CISEDI'Y' &YEPOR'I'ING ACT
                             EtY WIEBBANIC

   30.Plaintiff realleges the above paragraphs as if recited verbatim.

   31.After being informed by Equifax of Plaintiff s consumer dispute to the

      Errant Tradeline, WebBank negligently failed to conduct a proper

      investigation of Plaintiff's dispute as required by 15 USC 1681 s-2(b).



                                          7
  Case 1:19-cv-00163 ECF No. 1-1 filed 03/01/19 PageID.18 Page 10 of 15




  32.WebBank negligently failed to review all relevant information available to it

     and provided by Equifax in conducting its reinvestigation as required by 15

      USC 1681 s-2(b). Specifically, it failed to direct Equifax to report the Errant

      Tradeline with a monthly payment of $0.

  33.The Errant Tradeline is inaccurate and creating a misleading impression on

      Plaintiff s consumer credit file with Equifax to which it is reporting such

      tradeline.

  34.As a direct and proximate cause of WebBank negligent failure to perform its

      duties under the FCRA, Plaintiff has suffered damages, mental anguish,

      suffering, humiliation and embarrassment.

   35.WebBank is liable to Plaintiff by reason of its violations of the FC1ZA in an

      amount to be determined by the trier of fact together with reasonable

      attorneys' fees pursuant to 15 USC 1681o.

   36.Plaintiff has a private right of action to assert claims against WebBank

      arising under 15 USC 1681 s-2(b).

      WHEREF®RE, PI.AINTIFF P'12A1'S that this court grant her a judgment

against the Defendant WebBank for damages, costs, interest and attomeys' fees in

the amount of less than twenty-five thousand dollars ($25,000.00) exclusive of

costs, interest and attorney's fees.

                                       C®LJNT IV
                                           8
  Case 1:19-cv-00163 ECF No. 1-1 filed 03/01/19 PageID.19 Page 11 of 15




  WILLFUL VI®LATION ®F THE FAIR CItEI)IT REP®I3TINC ACT
                     BY WEBBANK

  37.Plaintiff realleges the above paragraphs as if recited verbatim.

  38.After being informed by Equifax that Plaintiff disputed the accuracy of the

     information it was providing, WebBank willfully failed to conduct a proper

     reinvestigation of Plaintiff's dispute.

  39.WebBank willfully failed to review all relevant information available to it

     and provided by Equifax as required by 15 USC 1681 s-2(b).

  40.As a direct and proximate cause of WebBank willful failure to perform its

     respective duties under the FCRA, Plaintiff has suffered damages, mental

     anguish, suffering, humiliation and embarrassment.

  41.WebBank is liable to Plaintiff for either statutory damages or actual damages

      he has sustained by reason of its violations of the FCRA in an ainount to be

      determined by the trier of fact, together with an award of punitive damages

      in the amount to be determined by the trier of fact, as well as for reasonable

      attomeys' fees and she may recover therefore pursuant to 15 USC 1681 n.



      WH]EREF®RE, FI1AINTIFF PRAYS that this court grant her a judgment

against WebBank for the greater of statutory or actual damages, plus punitive

damages, along with costs, interest and attorneys' fees in the amount of less than
                                          9
   Case 1:19-cv-00163 ECF No. 1-1 filed 03/01/19 PageID.20 Page 12 of 15




twenty-five thousand dollars ($25,000.00) exclusive of costs, interest and

attorney's fees.


                                      C®UN7i' V

  NEGI.,IGlENrI' VIOLAT'ION ®F 'I'HE FAIR CREDI'I' REP®RTgNG AC'I'
                            BY EQiJIFAX

   42.Plaintiff realleges the above paragraphs as if recited verbatim.

   43.Defendant Equifax prepared, compiled, issued, assembled, transferred,

      published and otherwise reproduced consumer reports regarding Plaintiff as

      that term is defined in 15 USC 1681 a.

   44.Such reports contained information about Plaintiff that was false, misleading

      and inaccurate.

   45.Equifax negligently failed to maintain and/or follow reasonable procedures

       to assure maximum possible accuracy of the information it reported to one

       or more third parties pertaining to Plaintiff, in violation of 15 USC 1681 e(b).

   46. After receiving Plaintiff's consumer dispute to the Errant Tradelines,

       Equifax negligently failed to conduct a reasonable reinvestigation as

       required by 15 U.S.C. 1681i.

   47.As a direct and proximate cause of Equifax's negligent failure to perform its

       duties under the FCRA, Plaintiff has suffered actual damages, mental

       anguish and suffering, humiliation and embarrassment.
                                           10
 Case 1:19-cv-00163 ECF No. 1-1 filed 03/01/19 PageID.21 Page 13 of 15




   48.Equifax is liable to Plaintiff by reason of its violation of the FCRA in an

      amount to be determined by the trier of fact together with his reasonable

      attorneys' fees pursuant to 15 USC 1681o.



      WHEI2EF®RE, PI.A11N'I'IFF PI2AVS that this court grant her a judgment

against Equifax for actual damages, costs, interest and attorneys' fees in the

amount of less than twenty-five thousand dollars ($25,000.00) exclusive of costs,

interest and attorney's fees.

                                    C®IJ101T IV

       WgI,I.,FIJL VI®LA'I'I®N ®F THE FAIR CREDIT REP®R'II'I10TG ACT
                              BY EQI7IFAX

   49.Plaintiff realleges the above paragraphs as if recited verbatim.

   50.Defendant Equifax prepared, compiled, issued, assembled, transferred,

      published and otherwise reproduced consumer reports regarding Plaintiff as

      that term is defined in 15 USC 1681a.

   51.Such reports contained information about Plaintiff that was false, misleading

       and inaccurate.

   52.Equifax willfully failed to maintain andlor follow reasonable procedures to

       assure maximum possible accuracy of the inforrnation that it reported to one

       or more third parties pertaining to Plaintiff, in violation of 15 USC 1681 e(b).

                                           I1
  Case 1:19-cv-00163 ECF No. 1-1 filed 03/01/19 PageID.22 Page 14 of 15




  53. After receiving Plaintiff's consumer dispute to the Errant Tradelines,

      Equifax willfully failed to conduct a reasonable reinvestigation as required

      by 15 U.S.C. 1681 i.

   54.As a direct and proximate cause of Equifax's willful failure to perform its

      duties under the FCRA, Plaintiff has suffered actual damages, mental

      anguish and suffering, humiliation and embarrassment.

   55.Equifax is liable to Plaintiff by reason of its violations of the FCRA in an

      amourlt to be determined by the trier of fact together with his reasonable

      attorneys' fees pursuant to 15 LTSC 1681n.

      VVHEREF®RE, PLAINTgP'F PRAYS that this court grant her a judgment

against 17efendant Equifax for the greater of statutory or actual damages, plus

punitive damages along with costs, interest and reasonable attorneys' fees in the

amount of less than twenty-five thousand dollars ($25,000.00) exclusive of costs,

interest and attorney's fees.



                                  : f i•`   ,:   I   ,~


      Plaintiff hereby demands a trial by Jury.




                                            12
Case 1:19-cv-00163 ECF No. 1-1 filed 03/01/19 PageID.23 Page 15 of 15




                          Respectfully submitted,


December 19, 2018     _/s/ GczYy D. IVitzkin
                      GARY D. NITZKIN (P4115 5 )
                      CARL SCHWARTZ (P70335)
                      CREDIT REPAIR LAWYERS OF AMERICA
                      Attorneys for Plaintiff
                      22142 West Nine 1VYile Road
                      Southfield, MI 48033
                      (248) 353-2882
                      Fax (248) 353-4840
                      Email — garyn,crlam.corn




                                    13
